DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng (2020/0084278).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 1 and 16, Cheng discloses a user equipment (UE) for wireless communication (see fig.13, element 1314, paragraph [0026] and description), comprising: a memory (see fig.13, element 1310 and its description); and one or more processors, coupled to the memory (see fig.13, elements 1309, 1310 and its description), configured to: transmit a maneuver message for a maneuver of a vehicle associated with the UE (see fig.13, element 1312 and its description); perform a negotiation, with one or more other UEs, associated with the maneuver message, wherein the negotiation includes at least one of: indicate, in the maneuver message, one or more remote vehicle (RV) maneuvers, or receive, from a UE of the one or more other UEs, a response to the maneuver message indicating a suggested maneuver for the vehicle of the UE (see fig.8, step 802, paragraph [0083] and its description); and perform an action based at least in part on performing the negotiation (see fig.8, step 804, paragraph [0083] and its description).
Claims 1-7, 12, 16-22 and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (2022/0105954).
Regarding claim 1, Li discloses a1. A user equipment (UE) for wireless communication (see abstract, fig.8, element 110 and its description), comprising: a memory (see fig.8, element 118, paragraph [0043] and its description); and one or more processors, coupled to the memory (see fig.8, elements 114, 110, paragraph [0043]  and its description), configured to: transmit a maneuver message for a maneuver of a vehicle associated with the UE (see fig.1, fig.8, element 126, paragraphs [0043-0045] and descriptions); perform a negotiation, with one or more other UEs, associated with the maneuver message, wherein the negotiation includes at least one of: indicate, in the maneuver message, one or more remote vehicle (RV) maneuvers, or receive, from a UE of the one or more other UEs, a response to the maneuver message indicating a suggested maneuver for the vehicle of the UE (see abstract, fig.1, fig.2, block 32, paragraphs [0018-0020] and it description); and perform an action based at least in part on performing the negotiation (see abstract, fig.1, fig.2, blocks 34-36, paragraphs [0019-0021] and it description).
Regarding claim 2, Li further discloses the response indicating the suggested maneuver for the vehicle of the UE indicates a rejection of the maneuver, and wherein the suggested maneuver is based at least in part on a target road resource for the maneuver (see fig.2, blocks 38-40, paragraphs [0020-0021] and its description)
Regarding claim 3, Li further discloses a suggested road resource for the suggested maneuver has a same format as the target road resource for the maneuver (see abstract, fig.1, fig.2, blocks 34-36, paragraphs [0017], [0019-0021] and it description).
Regarding claim 4, Li further discloses the one or more processors are further configured to: transmit a second maneuver message for a second maneuver of the vehicle associated with the UE, wherein the second maneuver message identifies a second target road resource, and wherein the second target road resource is based at least in part on a suggested road resource for the suggested maneuver (see abstract, fig.1, fig.2, blocks 34-36, fig.5, element Leading F, Leading P,  step 60,  paragraphs [0017], [0019-0021], [0027]and it description).

Regarding claim 5, Li further discloses the maneuver message for the maneuver of the vehicle associated with the UE identifies one or more target road resources including: one or more target road resources for the maneuver of the vehicle associated with the UE (see fig.3, paragraphs [0017], [0023] and its description); and one or more target road resources for the one or more RV maneuvers (see figs.3-4, paragraph [0023-0024] and descriptions).
Regarding claim 6, Li further discloses the one or more target road resources for the maneuver of the vehicle associated with the UE include a vehicle identifier associated with the vehicle associated with the UE (see fig.3, element 12a, paragraph [0023] and its description).
Regarding claim 7, Li further discloses a target road resource of the one or more target road resources for the one or more RV maneuvers is identified by a vehicle identifier associated with a vehicle of the one or more vehicles associated with the one or more other UEs (see figs.3-4, element 12a, paragraphs [0023-0024] and its description).
Regarding claim 12, Li further discloses the maneuver message identifies one or more target road resources for the maneuver, and the one or more processors are further configured to: determine, for a target road resource of the one or more target road resources, dynamic location information associated with the target road resource (see figs.3-4, paragraphs [0023-0024] and descriptions).
Regarding claims 16- 22 and 27 recite limitations substantially similar to the claims 1-7 and 12. Therefore, these claims were rejected for similar reasons as stated above. 
Allowable Subject Matter
Claims 8-11, 13-15, 23-26 and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    125
    125
    media_image1.png
    Greyscale
UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647